                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHAWN HAWK,                                         Case No. 18-cv-04921-EMC
                                   8                     Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9               v.
                                                                                             Docket No. 1
                                  10     EDMUND BROWN, et al.,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                       I.       INTRODUCTION
                                  14          Shawn Hawk, an inmate at the Correctional Training Facility in Soledad, California, filed
                                  15   this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is
                                  16   now before the court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing
                                  17   Section 2254 Cases in the United States District Courts.
                                  18                                        II.      BACKGROUND
                                  19          In 1996, Mr. Hawk was convicted in Shasta County Superior Court of first degree murder
                                  20   and conspiracy to commit murder, and was found to have been armed with a firearm in the
                                  21   commission of the offenses. Docket No. 1 at 40. He was sentenced to an indeterminate term of
                                  22   26 years to life in prison. Id. Mr. Hawk was 18 years old when he committed the murder. Id. at
                                  23   125.
                                  24          On March 2, 2017, the Board of Parole Hearings (BPH) denied parole for Mr. Hawk, and
                                  25   scheduled his next parole hearing to occur in three years. In this action, Mr. Hawk challenges the
                                  26   decision of the BPH to deny parole for him. Mr. Hawk filed several habeas petitions in the
                                  27   California courts before he filed this action; the state courts denied his petitions on the merits. Id.
                                  28   at 34-45.
                                   1                                        III.      DISCUSSION

                                   2          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   3   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   4   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   5   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                   6   an order directing the respondent to show cause why the writ should not be granted, unless it

                                   7   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                   8   U.S.C. § 2243.

                                   9          Mr. Hawk contends that his continued incarceration -- now more than twenty years into

                                  10   his 20-to-life sentence -- violates his rights under the U.S. Constitution’s Eighth Amendment

                                  11   because it is disproportionate to his crime and his continued confinement amounts to cruel and

                                  12   unusual punishment. He also contends that the denial of parole violated his right to due process
Northern District of California
 United States District Court




                                  13   under the U.S. Constitution’s Fourteenth Amendment because the evidence is insufficient to show

                                  14   continued dangerousness and the BPH did not give enough weight to one of the factors to be

                                  15   considered.

                                  16          Eighth Amendment Claim: The Eighth Amendment’s “Cruel and Unusual Punishments

                                  17   Clause prohibits the imposition of inherently barbaric punishments under all circumstances.”

                                  18   Graham v. Florida, 560 U.S. 48, 59 (2010). “For the most part, however, the [Supreme] Court’s

                                  19   precedents consider punishments challenged not as inherently barbaric but as disproportionate to

                                  20   the crime.” Id. The Eighth Amendment contains a “narrow” proportionality principle – one that

                                  21   “does not require strict proportionality between crime and sentence,” and forbids only “extreme

                                  22   sentences that are ‘grossly disproportionate’ to the crime.” Id. at 59-60. “[O]outside the context

                                  23   of capital punishment, successful challenges to the proportionality of particular sentences [will be]

                                  24   exceedingly rare.” Solem v. Helm, 463 U.S. 277, 289-90 (1983); see also Crosby v. Schwartz, 678

                                  25   F.3d 784, 795 (9th Cir. 2012) (“Circumstances satisfying the gross disproportionality principle are

                                  26   rare and extreme, and constitutional violations on that ground are ‘only for the extraordinary

                                  27   case’”). Only in that rare case where a comparison of the gravity of the offense and the severity of

                                  28   the sentence leads to an inference of gross disproportionality does the court compare a petitioner’s
                                                                                         2
                                   1   sentence with sentences for other offenders in the jurisdiction, and for the same crime in other

                                   2   jurisdictions, to determine whether it is cruel and unusual punishment. Graham, 560 U.S. at 60.

                                   3          A sentence of life in prison (or 25-years-to-life) for a murder does not lead to an inference

                                   4   of gross disproportionality and therefore does not amount to cruel and unusual punishment

                                   5   forbidden by the Eighth Amendment. See United States v. LaFleur, 971 F.2d 200, 211 (9th Cir.

                                   6   1991) (“Under Hamelin [v. Michigan, 501 U.S. 957 (1991)], it is clear that a mandatory life

                                   7   sentence for murder does not constitute cruel and unusual punishment”); cf. Solem, 463 U.S. at

                                   8   290 n.15 (discussing earlier case in which it had found the death penalty to be excessive for felony

                                   9   murder in the circumstances of a particular case; “clearly no sentence of imprisonment would be

                                  10   disproportionate” for the felony murder of an elderly couple). Lengthy sentences for crimes less

                                  11   serious than murder also have been upheld by the Supreme Court and Ninth Circuit. See e.g.,

                                  12   Ewing v. California, 538 U.S. 11, 29-31 (2003) (upholding sentence of 25-years-to-life for
Northern District of California
 United States District Court




                                  13   recidivist convicted most recently of grand theft); Locker v. Andrade, 538 U.S. 63, 76 (2003)

                                  14   (upholding sentence of two consecutive terms of 25-years-to-life for recidivist convicted most

                                  15   recently of two counts of petty theft with a prior conviction); Hamelin, 501 U.S. at 996 (upholding

                                  16   sentence of life without possibility of parole for first offense of possession of 672 grams of

                                  17   cocaine); Nunes v. Ramirez-Palmer, 485 F.3d 432, 439 (9th Cir. 2007) (upholding sentence of 25-

                                  18   years-to-life for the underlying offense of petty theft with a prior conviction after finding

                                  19   petitioner's criminal history was longer, more prolific, and more violent than the petitioner's in

                                  20   Andrade, who suffered a harsher sentence); Cacoperdo v. Demosthenes, 37 F.3d 504, 508 (9th

                                  21   Cir. 1994) (sentence of ineligibility for parole for 40 years not grossly disproportionate when

                                  22   compared with gravity of sexual molestation offenses).

                                  23          Here, even if Mr. Hawk must spend the rest of his life in prison as a result of the BPH’s

                                  24   decision -- which is a doubtful proposition, given that the BPH did not determine that Mr. Hawk

                                  25   shall never receive parole and given that Mr. Hawk will have another parole hearing in three years

                                  26   -- Mr. Hawk’s continued imprisonment would not run afoul of the Eighth Amendment. Life

                                  27   imprisonment for first degree murder committed by an adult is not so disproportionate to the crime

                                  28   that it could be said to amount to cruel and unusual punishment under the Eighth Amendment of
                                                                                          3
                                   1   the U.S. Constitution. The Eighth Amendment claim is dismissed.

                                   2          Due Process Claim: Mr. Hawk contends that the BPH’s decision violated his right to due

                                   3   process because there was insufficient evidence to support it and a particular factor was not given

                                   4   enough weight in the BPH’s analysis. For purposes of federal habeas review, a California prisoner

                                   5   is entitled to only “minimal” procedural protections in connection with a parole suitability

                                   6   determination. The procedural protections to which the prisoner is entitled under the Due Process

                                   7   Clause of the Fourteenth Amendment to the U.S. Constitution are limited to an opportunity to be

                                   8   heard and a statement of the reasons why parole was denied. See Cooke, 562 U.S. at 220-21.

                                   9   Here, the record demonstrates that Mr. Hawk was provided the two procedural protections

                                  10   required to satisfy his federal due process rights. Mr. Hawk had an opportunity to be heard at his

                                  11   parole hearing (and did speak at it), and the BPH provided a statement of reasons for the decision

                                  12   to deny parole. See Docket No. 1 at 223-239. “Because the only federal right at issue is
Northern District of California
 United States District Court




                                  13   procedural, the relevant inquiry is what process [the prisoner] received, not whether the state court

                                  14   decided the case correctly.” Cooke, 562 U.S. at 222. The Court explained that no Supreme Court

                                  15   case “supports converting California’s ‘some evidence’ rule into a substantive federal

                                  16   requirement,” id. at 220, and the Ninth Circuit erred in holding otherwise. In light of the Supreme

                                  17   Court’s determination that the constitutionally-mandated procedural protections do not include a

                                  18   requirement that the parole denial decision be supported by some evidence (or any other quantum

                                  19   of evidence), Mr. Hawk’s due process claim must be dismissed.

                                  20          A certificate of appealability will not issue because Mr. Hawk has not made “a substantial

                                  21   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This is not a case in

                                  22   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  23   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         4
                                   1                                      IV.     CONCLUSION

                                   2           For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED. The

                                   3   Clerk shall close the file.

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: December 13, 2018

                                   8                                                 ______________________________________
                                                                                     EDWARD M. CHEN
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
